Exhibit 10.1

 

AMENDMENT NO. 1 TO AGREEMENT

 

This Amendment No. 1 (the “Amendment”) is entered into as of the 16th day of
March, 2006 by and among THINK PARTNERSHIP INC., formerly known as CGI HOLDING
CORPORATION, a Nevada corporation (“THK”), LITMUS ACQUISITION SUB, INC., a
Missouri corporation and wholly owned subsidiary of THK (“Litmus Acquisition
Sub”), LITMUS MEDIA, INC., a Missouri corporation (“Litmus”), and JOHN LINDEN
(“Linden”) and TOBIAS TEETER (“Teeter”), two of the shareholders of Litmus
(individually, a “Shareholder” and collectively the “Shareholders”).

 

RECITALS

 

A. THK, Litmus Acquisition Sub, Litmus, Linden and Teeter are parties to that
certain Agreement dated as of February 17, 2006 (the “Agreement”) relating to
merger of Litmus with and into Litmus Acquisition Sub.

 

B. The parties desire to make certain amendments to the Agreement, as more fully
set forth in this Amendment.

 

C. Capitalized terms used in this Amendment and not defined are used as defined
in the Agreement.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
mutually acknowledged, intending to be legally bound, the parties agree as
follows:

 

1. Amendments to Agreement.

 

a. Section 2.6. The last sentence of Section 2.6 of the Agreement is hereby
amended to read in its entirety as follows:

 

“The “Initial Cash Consideration” shall be Six Million Five Hundred Thousand
Dollars ($6,500,000) and the “Initial Stock Consideration” shall be Three
Million Two Hundred Fifty Thousand (3,250,000) shares of THK Common Stock”.

 

b. Section 9.1(j). Section 9.1(j) of the Agreement is hereby amended to provide
that the amount of the Pre-Closing Dividend may be increased by up to One
Hundred and Fifty Thousand Dollars ($150,000) in excess of the amount that would
otherwise be permitted by terms of the Agreement prior to this Amendment.

 

c. Section 11.1(b). Section 11.1(b) of the Agreement is hereby amended by
deleting the reference to “March 20, 2006” and inserting in its place “April 5,
2006”.

 

2. Acknowledgement by Shareholders. The Shareholders hereby acknowledge and
agree that the definition of “Registrable Securities” in the Registration Rights
Agreement will be amended to exclude up to 79,268 shares of THK Common Stock to
be issued pursuant to the Agreement if, despite the use of its good faith
efforts, THK cannot obtain consent from its financing sources, under the terms
of other contractual agreements to which THK is a party, to allow THK to
register, in the first registration statement filed by THK with the U.S.
Securities and Exchange Commission following the closing, all of the 3,250,000
shares of THK Common Stock which constitute the “Initial Stock Consideration”
defined in Section 2.6 of the Agreement, as amended.

 

--------------------------------------------------------------------------------


 

3. Miscellaneous. Except as amended hereby, the Agreement is hereby ratified and
confirmed in all respects. This Amendment shall be governed by the law of the
State of Illinois without giving effect to the conflict of law principles
thereof. The miscellaneous provisions in Article XIII of the Agreement,
including without limitation the provisions on notices and arbitration, shall
apply to this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to Agreement to
be executed as of the date first written above.

 

 

THINK PARTNERSHIP INC., f/k/a CGI
HOLDING CORPORATION

 

 

 

By:

/s/ Scott P. Mitchell

 

 

Name:

Scott P. Mitchell

 

 

Title:

President

 

 

 

 

 

 

LITMUS ACQUISITION SUB, INC.

 

 

 

 

 

By:

/s/ John Linden

 

 

Name:

John Linden

 

 

Title:

President

 

 

 

 

 

 

LITMUS MEDIA, INC.

 

 

 

By:

/s/ Tobias Teeter

 

 

Name:

Tobias Teeter

 

 

Title:

President

 

 

 

 

 

 

/s/ John Linden

 

 

JOHN LINDEN

 

 

 

 

 

/s/ Tobias Teeter

 

 

TOBIAS TEETER

 

2

--------------------------------------------------------------------------------